Title: From Thomas Jefferson to Stephen Cathalan, Jr., 2 December 1792
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Philadelphia Dec. 2. 1792.

The small essay which has been commenced under your kind assistance for colonizing the Olive tree to South Carolina, has induced some patriotic gentlemen of that country to turn their attention further towards it’s importance, and to give to their efforts a more steady and permanent form. I gave it as my opinion to them that the best plan which could be pursued at a moderate expence would be to rent, near Marseilles, an acre of ground, or say, your Quarterelle, which is something less than an acre; to employ by the year a labouring man who understands engrafting, to make it his business to sow olives in this ground, to engraft on them cuttings from the best kinds, and to send to Caroline in the winter of every year all the plants he should have in readiness, together with a quantity of the olive berries to be sown in Carolina in order to be engrafted on these. If before a given day in winter, say the 1st. of January, any ship should be sailing from Marseilles to Charleston it should be his business to pack properly his olive berries and young plants and put them on board: if no vessel should occur before that or any other more convenient day, it should be his business to proceed himself with his olive berries and plants through the canal of Languedoc to Bordeaux, there to remain (under the patronage of Mr. Fenwick) till a vessel should sail from thence for Charleston, on board of which he should put his cargo, and then return to Marseilles to recommence for the next year the same operations of sowing, engrafting, packing and dispatching in the same way to Charleston the olive berries and plants which he could prepare for that year, and so to continue for a number of years. The first question occurring was to how small a sum can we reduce this expence annually, so as that it may be effectual, and yet not too sensible a burthen on the gentlemen. I recollect that the price of a quarterelle of the best lands close to Marseilles was 100. Louis, consequently it’s rent 5. Louis a year. The hire of a  laboring man 6. Louis a year. His subsistence, considering he may have to move from Marseilles to Bordeaux will be more than if he were always stationary: but still if he uses the economy which a man of his condition well understands, it need not exceed 14. Louis the year, and all together 25. Louis. Therefore to cover all errors of calculation, accidents and contingencies, I proposed double that sum, towit, 50. Louis. The gentlemen have accordingly appropriated that sum annually. The second question arising was whom we should engage to manage this business at Marseilles? On this there could be but one opinion. Your exertions heretofore, your goodness, and your relations to this country marked you as the person whom we must engage to act there, and to their entreaties I must add mine in the most earnest degree. After you shall have put the business under way, that is to say, after you shall have engaged a proper labourer and peice of ground, I hope you will have no other trouble than to receive and pay the wages and rent, and to see the nursery now and then and that the person does his duty. Your reward will be the consciousness of doing good, our thanks, and those of a grateful posterity. Nor can any objections arise from the circumstances of your own country, as that imports more oil than it exports, and consequently is interested to increase the quantity produced abroad as well as at home.—I will take it for granted then that you will become the father of our olivecolony, by superintending whatever is necessary to be done on that side the water. The plants will be received and their freight paid at their port of delivery here, which we must entreat to make, in every possible case, the port of Charleston. Great injury and loss happen in shipping and unshipping, in warehouses, &c. but when a conveyance to Charleston direct cannot be had without danger of losing the season, then New York, or Philadelphia are the next best ports. Baltimore is too uncertain, and Norfolk still more so. I inclose you a letter from Charles Cotesworth Pinckney esquire of Charleston, who is Chairman of the Agricultural society there, which will inform you of the arrangements taken to have the sum of money, destined to this object, always under your order. To his correspondence on the subject I must refer you for the future, and to such alterations in my plan as he shall please to direct. It may not be amiss to add annually a few plants of the best figs for drying, as also of the best grapes for making what we call ‘dried raisins’ and you I beleive ‘des panses’; only taking care that these be really few, so that they may in no wise abridge or interfere with the olives which are the main object.—We will take care to procure the patronage of Mr. Fenwick at Bordeaux for so much of the  business as must be transacted there. I have the honour to be with great & sincere esteem Dear Sir your most obedient & most humble servt

Th: Jefferson

